Exhibit 10.3 YUENGLING BREWING CO. OF TAMPA, INC. 11111 North 30th Street Tampa, Florida 33612 Telephone: 813-972-8500 Fax: 813-972-8583 Purchase Order Date: 12/21/09 P.O.# Order From: Ship To: Energy Edge Technologies Corp. YUENGLING BREWING CO. OF TAMPA 33 Chestnut Trail 11111 North 30th Street Flemington, New Jersey 08822 Tampa, FL 33612 Attn: Bill Poulos Phone: 888-729-5722 Fax: 866-302-2255 Att: Santo Lazzara [ ] Shipping Point-Frt. Paid by Buyer Date Wanted: Ship Via [ ] Prepaid[ ]Collect [ ] Dest-Frt. Paid by Seller [ ] Other-See Below Sales Tax Terms: Net 30 Days [ ] Yes[ ] NoCert. No. Item : Qty Description Price Unit Total 1 1 Provide all engineering, project management, Lot Procurement and installation as a “turnkey project” To reduce and improve the electrical usage for the Yuengling Brewery in Tampa by a range of of accepted Electrical engineering and contracting practices: i.e.; electrical sine wave modification, power factor correction capacitance, voltage regulation, polarized molecular bonding oil supplement, harmonics filtering, HVAC/R controls and lighting retrofits. Refer to attachd Edcutive Summary for details of Project and payment schedule. Acct. No. For Use By: Estimated Cost Proj. No. Energy Reduction Project – Plant Wide Remarks Proposal based on engineering study and project analysis; Refer to ATTACHED Sales Agreement for details. Requester’s Name Date Reason For Vendor Selection Santo Lazzara 12/21/09 [ ] Low Bid[ ] Sole Source[ ] Delivery[ ] Other Approval Signatures Bid Summary / Comments: Santo Lazzara /s/ Santo Lazzara 12/21/09 /s/ James S. Helmke For Accounting Use Only Date INV. No. AMOUNT Please Make Copies:Requester (1)Receiving / Payables (1)Accounting (1) 12/21/2009 po15748 Energy Edge_Energy Savings Project_12_21_09.xls Energy Edge Technologies Corp. 33 Chestnut Trail Flemington, New Jersey 08822 Phone: (888) 729-5722 Fax: (866) 302-2255 www.EnergyET.com Sales Agreement Purchaser:Yuengling Brewing Co. Facility Address:11111 30th Street North City: Tampa State: FL Zip: 33612 Savings Guaranteed Energy Edge Technologies (hereafter referred to as the Company) agrees to furnish and install, to the above named Purchaser, a multi-product energy conservation system and all associated hardware as designed and submitted to Purchaser in the Company proposal.An Insured Savings Guarantee certificate will be issued upon completion. Capital Purchase Payment Terms Total Purchase Price 50% at Signing 25% at Installation 25% Upon Completion Sales Tax Remarks: Installation work to be done at:address above Annual Maintenance Contract: An annual maintenance contract is available at the end of the Return of Investment (ROI) period; which is 24.6 months (18 months after rebate & tax benefit).The Company will inspect all equipment on an annual basis and replace or repair any equipment as needed.The cost of the service contract is $20,285 paid annually at the start of each contract year.Alternatively, the Company offers to waive the service contract fee and offers a lifetime warranty on all equipment provided Purchaser agrees to act as a written and verbal reference for the Company (provided the guaranteed savings are realized). /s/SL Purchaser accepts or rejects X the maintenance contract at an annual fee of $20,285. /s/SL Purchaser accepts X or rejects to be a reference for the Company and receive a lifetime warranty at no cost to the Purchaser. Verfication The Company will coordinate with the Purchaser to verify savings utilizing the methods stipulated by the International Performance Measurement Protocols Option C.The standards may be reviewed at www.ipmvp.org. Verification Method Verification Period Electrical Meter readings at each treated load before and after installation or project to verify installation and operation. At Installation Comparison of electrical costs and consumption to baseline for savings verification. Quarterly after installation for 25 months. The variables known to affect the electric bills and therefore to be used for verification purposes are stated as discussed by both parties.These variables include but are not necessarily limited to the following: ● Hours of operation ● Temperature ● Production Levels In the event of an apparent savings shortfall, the Purchaser will allow Company representatives access to the facility, and will cooperate with the Company by providing all pertinent data required to find the cause of such discrepancies.This may include, but is not limited to, current and baseline production records, employee work hours, hours of operation, equipment added but not covered in the original survey or treatment installation, comparison of NOAA degree days (both current and through the baseline period), and any other variables that may be deemed to affect electrical usage.Use of this data will only be used to determine if the perceived shortfall is from the installed equipment not fulfilling the guaranteed performance; or from other factors outside the scope of the written guarantee. Three Year Limited Warranty All equipment comprising the system are warranted by the manufacturers against defects in materials or workmanship for at least three (3) years from date of purchase of the product from the company.The warranty covers all product costs associated with the replacement or repair of defective equipment.The Company extends the manufacturers warranties to include labor during this three (3) year period and also extends this warranty for the length of the ROI period if longer than the three (3) year manufacturer warranty. Signatures Purchaser: /s/ Santo Lazzara Title: Yuengling Brewing Co. Plant Engineering Mgr. Printed Name: Santo Lazzara Date: 12/21/09 Company: Title: Printed Name: Date: Energy Cost Reduction Project Summary 9-22-09 Executive Summary – Whole Facility Approach ● Project Analysis – Guaranteed Survey Results (Includes Lighting Retrofit) Average Monthly Bill Guaranteed Savings 13.18% Average Amount Saved Monthly Annual Save 20 Year Save TECO Rebate EPAct 2005 Net Tax Benefit Project Cost After EPAct and Rebate $304,000.00 (PO amount $405,700) Payback 18 months ROI based on payback 67% ● The project cost represents a turnkey project for which Energy Edge takes responsibility for engineering, equipment purchase, installation, waste removal, rebate paperwork, EPAct 2005 certification, baseline measurements and on-going savings verification.Installation willb e managed around the operation of the facility such that there will be no impact on production. ● Cost Avoidance – This project will increase the plant’s electrical capacity by an average of 12% and will allow Yuengling to avoid up to $800,000 in new costs for adding new transformers, substations, disconnects, etc. ● Consumption Breakdown - Load Cost Savings Lighting 3.18% 5.74% 3.80% Air Conditioning 0.67% 0.76% 0.14% Refrigeration 29.98% 33.25% 5.27% Resistive 1.72% 0.80% - % Equipment 64.45% 59.45% 3.96% Total 100.0% 100.0% 13.17% ● Savings Guarantee – The above stated savings of 13.17% or $197,757.36 annually is eligible to be uninsured by Energy Protection Assurance Corporation underwritten by Lloyds of London.With this insurance, the price of which is currently included in the project cost, you are guaranteed a minimum savings of $405,700 over 24.6 months. ● Environmental Benefits – Based on the annual energy savings of 1,807,655 kWh, Yuengling will be saving every year: ● 2,819,941 pounds of carbon dioxide ● 1,048 barrels of oil ● 796 tons of coal ● 21,267 pounds of sulfur dioxide Executive Summary (Cont’d) ● Additional benefits not included in the guaranteed savings: Extended bulb and ballast life Lower maintenance costs related to lighting Extra capacity in current electrical distribution system Lower refrigeration and A/C costs (lower wattage lighting contributes less hear) Reduced harmonics Cooler panels, wiring and circuit breakers Reduced downtime (equipment and production) Reduced maintenance costs due to cooler running equipment Whole Facility approach vs. Lighting Retrofit only There are several differences between the projects, some of them being: - The savings for the entire project as proposed is 13.17% ($197,757 annually) off of your electric bills, for the Lighting retro fit it is 3.8% ($57,016 annually). - The entire project as proposed 18 month payback.The lighting retrofit only 20 month payback. - The entire project as proposed 67% ROI.The lighting retrofit only 58% ROI. - The savings, project cost, payback, ROI, etc for the entire project as proposed are guaranteed and backed by a surety bond underwritten by Lloyds of London.The numbers for the Lighting retrofit only are not backed by a surety bond.
